Citation Nr: 0813197	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-32 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to June 1, 1999 for 
the grant of entitlement to dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  The veteran was awarded the Purple Heart Medal and 
Combat Infantryman's Badge (CIB).  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO granted the appellant's claim 
of entitlement to DIC benefits; an effective date of December 
1, 1999 was established. The appellant timely appealed the 
RO's June 2000 rating action to the Board.  

In a September 2005 statement of the case, the RO assigned an 
effective date of June 1, 1999 to the appellant's DIC 
benefits, the date on which the RO received the appellant's 
informal claim of entitlement to DIC benefits.  Thus, the 
issue has been framed as that listed on the title page. 


FINDINGS OF FACT

1.  Entitlement to DIC benefits has been established, 
effective from June 1, 1999, the date on which the RO 
received the appellant's informal claim of entitlement to DIC 
benefits.

2.  There is no evidence of a claim for entitlement to DIC 
benefits, formal or informal, or intent to file for 
entitlement to DIC benefits prior to June 1, 1999.  





CONCLUSION OF LAW

There is no legal basis on which to assign an effective date 
prior to June 1, 1999 for the grant of entitlement to DIC 
benefits; the assignment of an earlier effective date is 
precluded by law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the appellant 
with notice on the Pelegrini II VCAA elements in an April 
2006 letter.  The letter did not explicitly tell the 
appellant o submit all relevant evidence in her possession.  
The letter did, however, tell her to let VA know of any 
evidence she thought would support her claim, that it was her 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
her where to send what "we need."  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

While the April 2006 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a June 2006 supplemental 
statement of the case, following the provision of the first 
notice.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown. 

The notification substantially complied with the specificity 
requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in her possession that pertains to the 
claim.

Moreover, the notices provided to the appellant over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate the claim. 
The appellant and her representative have demonstrated their 
understanding of the evidentiary requirements, as indicated 
by numerous written statements submitted to VA throughout the 
duration of the appeal.  The appellant has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of her claim, and is not 
prejudiced by any technical notice deficiency along the way. 
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

	Duty to Assist

Importantly, no additional notice or assistance in the 
development of the appellant's claim would change the outcome 
of this case, as the issue on appeal involves a legal 
determination.  The facts are not in dispute.  Moreover, 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  In a case such as this one, where the law and 
not the evidence is dispositive, the claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

II.  Effective Date Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of DIC compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400. The effective date of an award 
of DIC compensation for a surviving spouse of a veteran who 
died in service is the first day of the month fixed by the 
Secretary concerned as the date of actual or presumed death, 
but only if the claim is received wit in one year after the 
date the initial report of actual death or finding of 
presumed death was made.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(c)(1).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA. 
38 C.F.R. § 3.152 (2007).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).  "Date of receipt" generally means the date on which 
a claim, information or evidence was received by VA.  38 
C.F.R. § 3.1(r) (2007).  An informal claim is any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal-for benefits. In particular, VA is 
required to identify and act on informal claims for benefits. 
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

III.  Analysis

In this case, the appellant argues that the effective date of 
an award of DIC benefits should be January 12, 1990, the date 
of the veteran's untimely demise.  

The appellant's formal claim for DIC benefits was received at 
the RO on November 30, 1999, almost a decade after the 
veteran's death on January 12, 1990.  (See,
VA Form 21-534, Application For Dependency And Indemnity 
Compensation, Death Pension And Accrued Benefits by a 
Surviving Spouse or Child (including Death Compensation If 
Applicable, received by the RO on November 30, 1999).  By a 
June 2000 rating action, the RO granted the appellant's claim 
of entitlement to DIC benefits; an effective date of December 
1, 1999 was established.  In a September 2005 statement of 
the case, the RO assigned an effective date of June 1, 1999 
as the date of entitlement to DIC benefits, based on the 
appellant's informal claim for DIC benefits, which was 
received by the RO on May 13, 1999.  (See, letter from the 
appellant to VA, received by the RO on May 13, 1999, wherein 
she stated the she, "[m]ust file my own claim for widow's 
benefits.") 

As noted previously herein, the appellant argues that the 
effective date of the award of DIC benefits should be January 
12, 1990, the date of the veteran's untimely demise.  A 
review of the claims file reflects that at the time of the 
veteran's demise in January 1990, the appellant had filed 
claims for burial and accrued benefits.  (See, VA Forms 21-
530 and 21-601, Applications For Burial Allowance and 
Reimbursement from Accrued Amount Due A Deceased Beneficiary, 
dated in January and March 1990, respectively).  After 
receipt of the aforementioned documents, the RO denied the 
appellant's claim for accrued benefits in a November 1995 
rating action.  There is, however, no evidence of record 
within the year of the veteran's demise on January 12, 1990, 
reflecting intent on behalf of the appellant to claim 
entitlement to DIC benefits.  

It is not in dispute that the appellant's informal and formal 
claims of entitlement to DIC benefits were received at the RO 
on May 13, and November 30, 1999, respectively.  
Additionally, there is no evidence of record which could be 
construed as an informal claim for DIC benefits filed before 
May 13, 1999.  Although the appellant claimed in a letter to 
the Board, dated November 20, 1998, that she was, "[e] 
ntitled to benefits," this was in reference to an ongoing 
accrued benefits claim, a claim that was subsequently granted 
by the Board in March 1999.  (See, letter from the appellant 
to VA, dated November 20, 1998).  Under the controlling law 
and regulations outlined above, the award of compensation 
based on the death in service may be no earlier than the date 
of claim, unless the claim is filed within one year from the 
date of death.  In this case, the DIC claim was not filed for 
almost ten years following the veteran's death.

The appellant contends that it is unfair to deny her an 
earlier effective date for entitlement to DIC benefits 
because her husband died in January 1990 and, as a result, 
she had spent the previous decade on a variety of appeals 
before VA.  While the widow's argument is compelling from an 
equitable standpoint, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
The credibility of the appellant is certainly not in doubt, 
and if there were any way for the Board to legally award an 
earlier effective date for entitlement to DIC benefits, it 
would do so.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).

There is no legal basis on which to assign an effective date 
prior to June 1, 1999, for the grant of DIC benefits because 
there is no evidence of record prior to that date that could 
be construed as a claim, formal or informal, for DIC 
compensation.


ORDER

An effective date prior to June 1, 1999, for the entitlement 
to DIC benefits is denied by operation of law.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


